EXHIBIT 8
Test to Stay - Schedule of student testing Jan 25 - Feb 5

From: Treasure Mountain Junior High (noreply@pcschools.us)
To:    holly_mcclure88@yahoo.com
Date: Friday, January 22, 2021, 01:10 PM MST



Student: Taylor



Test to Stay Program - Student COVID test is scheduled for:



Day:      Red Monday
Date:     January 25, 2021
Time:     9:50




Parents, please complete the consent form before the scheduled day.



RedCap Consent Form (Please note it is the correct link for TMJH even though it says
Park City High School)



Sincerely,
Mr. Fine
TMJH Principal




Estudiante: Taylor



La hora de la prueba de covid de su hijo/a es el



Dia:     Red Monday
Fecha: January 25, 2021
Hora: 9:50



Padre de familia, por favor llene el formulario de consentimiento antes del día programado.



Formulario de Consentimiento “RedCap” (a pesar de que dice Park City High School al inicio
es el enlace correcto para TMJH)



Atentamente,

Sr. Fine
Director de TMJH


 unsubscribe
